COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


WILLIAM R. BROWN
                                                                MEMORANDUM OPINION *
v.     Record No. 2209-10-4                                         PER CURIAM
                                                                    JULY 5, 2011
COWLES NISSAN CHRYSLER AND
 VADA GROUP SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William R. Brown, pro se, on brief).

                 (Frederick T. Schubert, II; Angela F. Gibbs; Midkiff, Muncie &
                 Ross, P.C., on brief), for appellees.


       William R. Brown appeals a decision of the Workers’ Compensation Commission finding

he did not sustain a compensable injury by accident. He contends the commission erred in

finding (1) there was insufficient evidence to conclude the Occupational Safety and Health Act

(OSHA) requirement for “reasonably slip-resistant” treads on stairs applied to the location where

he was injured; and (2) the condition of the stairs did not contribute to his injuries. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Brown

v. Cowles Nissan Chrysler, VWC File No. VA000-0001-9368 (Sept. 24, 2010). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27. 1

                                                                                       Affirmed.




       1
         We (1) dismiss the show-cause order entered on January 31, 2011, and (2) deny
appellees’ motion to dismiss filed on January 5, 2011.
                                               -2-